DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action responds to the amendment and argument filed by applicant on August 26, 2022 in response to the Office Action mailed on May 26, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al. (WO 2017/123601, hereinafter Fourez and attached with this Office Action), in view of von Mueller et al. (US 8,769,275, hereinafter Mueller). 
With respect to claim 1, Fourez discloses a method of using a source of pre-established funds to perform a financial transaction with another, the another employing a payment processor, the financial transaction including an obligation to pay the another for the number of charges, the source of pre-established funds having an amount of available funds (abstract and claim 1), comprising: 
receiving an initiation input that requests an initiation of the financial transaction (abstract and claim 1); 
detokenizing a token that is stored in a storage and that is representative of the source of pre-established funds to form a set of data that comprises a Primary Account Number (PAN) of the source of pre-established funds (abstract and claim 1); 
communicating to at least one of a credit card company and an issuing bank the PAN and an authorization request that the issuing bank authorize use of at least a portion of the amount of available funds to pay the obligation (abstract and claim 1 and detailed description discloses credit card company); 
receiving an authorization code that is representative of an agreement by the issuing bank to make available the at least portion of the amount of available funds (abstract and claim 1 and detailed description discloses the amount); and 
responsive to the receiving of the authorization code, sending to the another an initiation notification that the financial transaction has been initiated (abstract and claim 1 and detailed description).
Fourez does not explicitly disclose the feature of the financial transaction including a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction. 
However, Mueller teaches the feature of the financial transaction including a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez to include the feature of the financial transaction including a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction, as taught by Mueller in order to facilitate the completion of the transactions. 
With respect to claim 2, Mueller further teaches the feature further comprising: storing a mirror copy of the transaction, receiving a charge notification that the another has added a charge from among the number of charges to the financial transaction with a Point of Sale (POS) system; and updating the mirror copy to include the charge (claim 1).
With respect to claim 3, Fourez further teaches the feature, further comprising, responsive to the receiving of the charge notification, communicating to the at least one of the credit card company and the issuing bank another authorization request that the issuing bank authorize an additional amount that includes the charge to pay the obligation (abstract and claim 1).
With respect to claims 4, Fourez further teaches the feature, further comprising: receiving a decline message that is representative of a notification by the issuing bank that the additional amount will not be available (detailed description); 
generating a transaction token that is based at least in part upon the authorization code and that can be detokenized to form a set of data that includes the authorization code and sending the transaction token to the payment processor in partial payment of the obligation (abstract and claim 1).
With respect to claim 9, Fourez further teaches the feature comprising: receiving another initiation input that requests an initiation of another financial transaction; making a determination that the obligation is unpaid and, responsive thereto, refraining from initiating the another financial transaction while the obligation remains unpaid (claim 1).
With respect to claim 10, Fourez further teaches the feature further comprising receiving as a part of the initiation input a selection input that selects the source of pre-established funds for use in paying the obligation (claim 1).
With respect to claim 11, Fourez further teaches the feature comprising: detecting a closing input; communicating to at least one of the credit card company and the issuing bank another request that the issuing bank authorize use of another at least portion of the amount of available funds to pay the obligation; receiving another authorization code that is representative of an agreement by the issuing bank to make available the another at least portion of the amount of available funds; and sending the another authorization code to the payment processor in payment of the obligation (detailed description).
With respect to claim 12, Fourez further teaches the feature further comprising: again detokenizing the token to form another set of data that comprises the PAN, communicating the PAN to the at least one of the credit card company and the issuing bank as a part of the another request, generating a transaction token that is based at least in part upon the another authorization code and that can be detokenized to form a further set of data that includes the authorization code and sending the transaction token to the payment processor as the another authorization code (abstract and claim 1).
With respect to claim 13, Fourez discloses a method of enabling a financial transaction using a source of pre-established funds having an amount of available funds to pay an obligation, comprising: 
responsive to a predetermined event, communicating to at least one of a credit card company and an issuing bank an authorization request that the issuing bank authorize use of at least a portion of the amount of available funds to pay the obligation; 
receiving an authorization code that is representative of an agreement by the issuing bank to make available the at least portion of the amount of available funds; 
generating a transaction token that is based at least in part upon the authorization code and that can be detokenized to form a set of data that includes the authorization code; and sending the transaction token to the payment processor in payment of the obligation.
Fourez does not explicitly disclose the feature wherein a payment processor can be employed by another.
However, Mueller teaches the feature wherein the payment processor can be employed by another (column 3 lines 42-54).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez to include the feature wherein a payment processor can be employed by another, as taught by Mueller in order to facilitate the completion of the transactions. 
With respect to claim 14, Fourez further discloses the feature wherein the generating of the transaction token comprises generating the transaction token based at least in part upon the authorization code and at least a portion of a Primary Account Number (PAN) of the source of pre-established funds and that can be detokenized to form a set of data that includes the authorization code and the at least portion of the PAN (abstract and claim 1).
With respect to claim 16, Mueller further teaches the feature wherein the financial transaction includes a number of charges, at least a subset of the charges of the number of charges being added by the another during the financial transaction, and further comprising adding a gratuity to the number of charges to form the obligation (abstract and claim 1).
With respect to claim 17, Mueller further teaches the feature further comprising adding the gratuity responsive to a detection of a gratuity input (abstract and claim 1).
Claim 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourez and Mueller as applied to claim 1 and 13 above and further in view of Examiner’s Official Notice.
The combination of Fourez and Mueller teaches all of the limitations above but silent regarding the feature of forwarding the mirror copy to a mobile electronic device, sending to the another as the initiation notification a name of an owner of the source of pre-established funds, detecting a location of a mobile electronic device that is used by an owner of the source of pre-established funds; determining that the location is within a predetermined proximity of the another; and performing at least one of the detokenizing, the communicating, and the sending responsive at least in part to the determining, and triggering the outputting on a mobile electronic device that is used by an owner of the source of pre-established funds an invitation to make the initiation input, the triggering being responsive to at least one of: a determination that a location of the mobile electronic device is within a predetermined proximity of the another, and a determination that the owner is traveling to the another.
Examiner takes official notice that it is old and well known in art at the time of this invention to perform these above identified features. 
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez and Mueller to include above identified feature as taught by Examiner’s Official Notice in order to facilitate the completion of the transactions. 


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourez in view of Campos et al. (WO 2013/123438 A1, hereinafter Campos and attached with this Office Action).
With respect to claim 18, Fourez discloses a method of making available a source of pre-established funds to perform a number of financial transactions, the source of pre-established funds having an amount of available funds, comprising: 
communicating to at least one of a credit card company and an issuing bank the PAN and a request that the issuing bank authorize use of at least a portion of the amount of available funds (abstract and claim 1); 
receiving an authorization code that is representative of an agreement by the issuing bank to make available the at least portion of the amount of available funds (abstract and claim 1); 
responsive to the receiving of the authorization code, generating a token that is representative of the source of pre-established funds and that can be detokenized to form a set of data that includes the PAN (abstract and claim 1); 
storing the token in a secure storage (abstract and claim 1); 
and outputting an indication that the source of pre-established funds is available for use (abstract and claim 1).
Fourez does not explicitly disclose the feature of receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds.
However, Campos teaches the feature of receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds  (claims 1, 15 and 17).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Fourez to include the feature of receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds, as taught by Campos in order to facilitate the completion of the transactions. 
With respect to claim 19, Fourez further teaches the feature further comprising: receiving a selection input that selects the source of pre-established funds for use in paying an obligation that is owed to another who employs a payment processor, the obligation being a part of a financial transaction of the number of financial transactions; communicating to at least one of the credit card company and the issuing bank another request that the issuing bank authorize use of another at least portion of the amount of available funds to pay the obligation; receiving another authorization code that is representative of another agreement by the issuing bank to make available the another at least portion of the amount of available funds; and sending the another authorization code to the payment processor in payment of the obligation (abstract, claim 1).
With respect to claim 20, Fourez further teaches the feature further comprising: generating a transaction token that is based at least in part upon the another authorization code and that can be detokenized to form a set of data that includes the authorization code; and sending the transaction token to the payment processor as the another authorization code (abstract and claim 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive.  
Applicant argues that, “Claim 1 goes on to recite “responsive to the receiving of the authorization code, sending to the another an initiation notification that the financial transaction has been initiated” (emphasis added). In this regard, Applicant would point out to the Examiner that the specification describes the uses and benefits of the “initiation notification” at, for instance, page 25 at line 4 and page 26 at line 17 and the full paragraphs of text that include those lines. For instance, by performing this operation of “responsive to the receiving of the authorization code, sending to the another an initiation notification that the financial transaction has been initiated’ (emphasis added), this advantageously enables “the another” to, for instance, perform a financial transaction”. 
Examiner notes that abstract and claim 1 of Fourez reference discloses this feature, for example claim 1 of Fourez states that, “  method of generating and sending encrypted payment data messages between a sender device and a receiving server via a communication network to effect a transfer of funds via a transaction card payment network between an account associated with the sender device and an account associated with a receiver device, wherein the sender device, the receiver device, and the receiving server each having a processor and a communication network interface, the method comprising: generating at the sender device a payment data message comprising a primary account number, in tokenized form, of the account associated with the sender device and a transaction amount, the payment data message being encrypted with a public key of the receiver device; transmitting the payment data message to the receiving server via the communication network interfaces of at least the sender device and the receiving server, the receiving server having a private key of the receiver device corresponding to the public key and a receiving account number for the account associated with the receiver device; generating, by the receiving server, a payment authorization for processing by the transaction card payment network based at least in part on the primary account number, in detokenized form, of the account associated with the sender device, the transaction amount, and the receiving account number”.
Examiner also notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that, “Examiner has conceded that the recitation of Claim 1 of “at least a subset of the charges of the number of charges being added by the another during the financial
transaction” is missing from Fourez but contends that it is shown in Mueller. Applicant would
respectfully disagree and would note that Mueller is merely directed toward large numbers of
financial transactions that are completed. Nothing whatsoever in Mueller has anything whatsoever to do with this recitation of Claim 1 that the Examiner has conceded to be missing
from Fourez.”
Examiner notes that, Mueller reference teaches this feature for example in the abstract, stating, “performing settlement of token access transactions are provided. In one embodiment, the invention provides for batch processing bank card transactions, including receiving transaction records for a plurality of bank card transactions, wherein at least some of the transaction records include encrypted token information; determining whether the transaction records contain encrypted token information; decrypting the encrypted token information for a transaction record that is determined to have encrypted token information;”.
Applicant also argues that, ““authorization code”. That is, Claim 13 recites “receiving an authorization code”, and then goes on to recite “generating a transaction token that is based at least in part upon the authorization code and that can be detokenized to form a set of data that includes the authorization code” (emphasis added). It is submitted that Fourez at most merely shows tokens that are related to the Primary Account Number (PAN), but it includes disclosure, teaching, or suggestion whatsoever of “generating a transaction token that is based at least in part upon the authorization code and that can be detokenized to form a set of data that includes the authorization code” (emphasis added), as is recited in Claim 13.”.
Examiner notes that paragraph [0005] of applicant’s specification discloses authorization code as “The authorization operation involves an Application Programming Interface (API) call to the payment processor that is employed by the venue, with the payment processor then conveying to the credit card company (Visa, Mastercard, Discover, etc.) a request that the issuing bank (Bank of America, Capital One, Barclay's, etc.) who originally issued the credit card to the patron authorize a charge on that credit card for the sum. If the issuing bank determines that a number of conditions exist, such as the credit card having sufficient funds available to it and that the financial transaction appears to be non-fraudulent, the issuing bank will authorize the charge and will return to the credit card company a numeric authorization code. The authorization code is then forwarded from the credit card company to the payment processor and then to the POS, at which point the POS prints a receipt that includes the sum and additionally includes a blank region for the patron to manually add a gratuity”.
Examiner notes that, claim 1 and detailed description of Fourez reference discloses the authorization process which inherently combine code for authorization. 
Applicant also argues that, “The Examiner concedes that Fourez fails to disclose “receiving a registration input that comprises a Primary Account Number (PAN) of the source of pre-established funds” as is recited in Claim 18 but contends that this is disclosed in Campos. In this regard, the Examiner points to claims 1, 15, and 17 of Campos as including this disclosure. While these passages are not completely clear and do not expressly state “a Primary Account Number (PAN)’, “
Examiner notes that, claims 1, 15 and 17 of Campos reference discloses this feature of registering the card which inherently uses PAN to register.
Examiner notes no other remarks or arguments. Accordingly the rejection remains as is. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687